This is an action for the conversion of about 115 bushels of spring wheat. Plaintiff received a verdict in his favor. Defendant has appealed from an order denying judgment non obstante or in the alternative for a new trial. Defendant is a corporation engaged in the business of purchasing and storing grain. On December 10th, 1917, one Shong, a cropper, farming certain land in Ward County, gave to plaintiff a chattel mortgage to secure a note for $1910.00 dated November 1st, 1917, and due November 1st, 1918. This mortgage, in addition to mortgaging certain farm machinery, horses, mules and cows, also mortgaged "all that certain personal property free from all encumbrance described as follows, to-wit: all crops of every name, nature and description, which have been or may be hereafter sown, grown, cultivated and harvested during the year A.D. ___ and for each and every succeeding year until said debt is fully paid, undivided one-half of crop raised on the S 1/4 of SW 1/2 of Sec. 13, etc." In 1918 the cropper raised certain spring wheat and crops on this land. In November, 1918, he hauled two loads of wheat to defendant's elevator for which he received payment from defendant. The cropper's indebtedness to defendant was not satisfied. Plaintiff instituted this action in conversion against defendant on account of its special interest in the grain by virtue of said chattel mortgage.
Upon this appeal, the defendant, among other things, contends that the chattel mortgage involved is void for uncertainty by reason of the failure to insert in such chattel mortgage the year therein left blank.
On the other hand, the plaintiff maintains that the chattel mortgage involved is valid for the reason that the inadvertent omission of the year created no uncertainty since in this state a chattel mortgage upon crops is valid only for the crop next maturing after the delivery of the *Page 567 
mortgage, quoting the statute, Comp. Laws, 1913, § 6707, and otherwise, citing Gorder v. Hilliboe, 17 N.D. 281, 115 N.W. 843.
                            Opinion.
We deem the chattel mortgage involved, so far as it afforded constructive notice to defendant, as a subsequent purchaser, to be void for uncertainty. Consequently, this is the only issue upon this appeal that requires discussion since it is determinative of the action.
It is not claimed that defendant had any actual notice of the chattel mortgage. It is bound thereby only through the constructive notice given by the record thereof.
The rule generally recognized is that a description of property in a chattel mortgage is generally considered sufficient if it enables a third person, aided only and directed by such inquires as the instrument itself suggests, to identify the property. But, in determining the sufficiency of description of mortgaged personal property, the character of the property must be considered. A description sufficient as to ordinary personal property may be insufficient as to growing crops or crops to be grown. See First State Bank v. Kellogg Commission Co. 41 N.D. 269, 276, 170 N.W. 635. In that case a chattel mortgage covered "all crops which have been or may be hereafter sown, etc., upon land in Sec. 25, Twp. 134, Range 91." The description was held to be too indefinite. This court said that the description of the land, crops upon which are mortgaged, should be sufficiently definite, in order to be notice to purchasers of such crops for value, so that one examining the record could, with reasonable certainty, identify and know where the crop really is which is mortgaged.
In the case of Hagen v. Dwyer, 36 N.D. 346, 162 N.W. 699 (an action between mortgagor and mortgagee) one chattel mortgage covered, "25 acres of wheat south of the North 100 acres of section 23." With reference to this description, this court said, — "It is impossible to locate with definite certainty any particular 25 acres of wheat, intended to be covered by the mortgage, grown upon land, `South of the North 100 acres of section 23.' The description is not even confined to the half section nor to the quarter section, and it is difficult to see how a roving description of this character can possibly be made certain in *Page 568 
its application, in the light of any extrinsic evidence that might be adduced in the case at bar. It does not point to any measure according to which it can be made definitely applicable."
The question here involved is not the validity of a chattel mortgage as between the parties but the sufficiency of the description in the mortgage so as to afford a means of identification concerning the crops of 1918 through the record thereof and thus to give constructive notice to a party otherwise without notice.
Descriptions in mortgages have been the subject of much litigation concerning the effect of the same, when recorded, as constructive notice. Generally speaking, a realty mortgage, through the act of recording, fastens itself upon particular land regardless of fee title or ownership therein. A personalty mortgage, on the contrary, through the act of filing, can fasten itself only to a person and through that person, upon his property, since there is no recording system of preserving or perpetuating titles in personalty.
Although descriptions in a chattel mortgage do not identify themselves yet they must furnish the means of identification. A description, to be sufficient, must point out the means whereby the precise thing mortgaged may be identified with certainty. Jones, Chat. Mortg. 5th ed. §§ 53, 54; City Bank v. Ratkey, 79 Iowa, 215, 44 N.W. 362; Willey v. Snyder, 34 Mich. 60. The record of the chattel mortgage is not constructive notice of more than it contains. 11 C.J. 538. See Harney v. Wirtz, 30 N.D. 292-305, 152 N.W. 803.
Hence, in general, omnibus or roving descriptions in chattel mortgages are too indefinite, general, and uncertain to furnish, through constructive notice thereof, means of identification. In general, they furnish neither guide nor protection to either purchaser or seller concerning specific chattels.
Thus, a mortgage of crops without stating time or location; a mortgage of crops raised or to be raised without stating the year are roving and uncertain descriptions. See Jones, Chat. Mortg. 5th ed. §§ 55a, 55b; Muir v. Blake, 57 Iowa, 662, 11 N.W. 621; Pennington v. Jones, 57 Iowa, 37, 10 N.W. 274; Eggert v. White, 59 Iowa, 464, 13 N.W. 426; Luce v. Moorehead, 73 Iowa, 498, 5 Am. St. Rep. 695, 35 N.W. 598; Barr v. Cannon, 69 Iowa, 20, 28 N.W. 413; see notes in 14 Am. St. Rep. 246; 83 Am. St. Rep. 539; and 23 L.R.A. 460. *Page 569 
Tested by these principles we deem the description involved too indefinite, general and uncertain to point out or to furnish the means of identifying the crop of 1918, through the constructive notice afforded by the record.
Concerning the description "undivided one-half of crop raised"
on the land described, if the past tense as used be interpreted as such, it might refer to a crop raised in 1917 or in some anterior year; if the word "raised" be construed as "to be raised," then it might refer to some indefinite year in the future. If such description be construed to refer to the printed language that immediately precedes, for instance, by amending and intending to amend such printed language by cutting down a mortgage of all the crops to an undivided half thereof, then such description is subject to the objection that applies to the printed language.
Concerning such printed description, "All crops of every name,nature and description which have been or may be hereafter sown,grown, cultivated and harvested during the year A.D. ___" the words "which have been sown, grown, etc., during the year A.D.
___" do not cover the crop of 1918; and, manifestly, with the words, "during the year A.D ___" omitted do not cover the year 1918; again, the words, "which may be hereafter sown, grown,
etc., . . . during the year A.D. ___" may refer to one of several years. The words following the printed description, "and for eachand every succeeding year until said debt is paid" do not compel, in our opinion, a recognition, or furnish a means of identification by the person affected only with constructive notice that the crop in 1918 was in any event mortgaged. To so hold would require that the party, so affected with constructive notice, first make certain and definite that which is uncertain and indefinite, namely, the year of coverage for crops grown and the year of coverage for crops to be grown; both of which are indefinite and uncertain. In fact, if the year 1917 be inserted,the language used will not be harmonious because the time for the future raising of crops in 1917 had already passed; likewise, if the year 1918 be inserted, a like of harmony will exist because a crop of 1918 could not have been already raised in 1917.
Accordingly, whether the succeeding year mentioned in the term commences with 1918, 1919, or some other year, is a matter indefinite *Page 570 
and uncertain unless some arbitrary or absolute reconstruction be made of the entire language used.
In our opinion the party holding the position of a person affected only with constructive notice is not bound, at his peril, to reconstruct, reform, and harmonize a description that is indefinite, general, and not harmonious. The burden should not be imposed upon him to be either a mind reader or a correct interpreter with respect to the actual mental intentions of the parties. The description on its face should point out the means by which definiteness and identification may be assured and secured.
In the instant case the plaintiff relies upon the statutes, § 6707, Comp. Laws 1913, which provides that a chattel mortgage shall attach only to the crop next maturing after the delivery of the mortgage. But this statute excepts chattel mortgages to secure the purchase price or rental of land upon which crops are to be grown. It is not essential that the chattel mortgage disclose on its face the fact that it was given for the purchase price or rental of land. 27 Cyc. 1181; Commonwealth Title Ins. 
T. Co. v. Ellis, 192 Pa. 321, 73 Am. St. Rep. 816, 43 A. 1034. See Beiseker v. Svendsgaard, 28 N.D. 366, 370, 149 N.W. 352; Erickson v. Wiper, 33 N.D. 193, 206, 157 N.W. 592. Hence, the person affected with constructive notice was not bound to assume that the chattel mortgage involved concerned a lien, not to secure the purchase price or rental of the land upon which such crops are to be grown.
The case of Gorder v. Hilliboe, 17 N.D. 281, 115 N.W. 843, is not in point. In that case the chattel mortgage covered crops that shall be grown, raised, etc., during the year of 1903. The mortgage was dated in December, 1903. The action was between the administrator of the estate of the mortgagee and the administrator of the estate of the mortgagor. A clerical mistake had been made. It was the intention of the parties to state the year 1904 in the mortgage. Between the parties themselves it was competent, as held, to establish the exact intention of the parties; but, in the case at bar, would it be contended that if the parties had, in fact, inserted the year 1919 in the mortgage, that the defendant, affected only by constructive notice, was bound to know or to assume that the parties really intended the year 1918 and not the year 1919 and thus to be affected concerning the crops for the year *Page 571 
1918? Principles of public policy well require that parties seeking to bind others merely by constructive notice should definitely point out the object of their security to the end that chattel mortgages, through general descriptions and indefinite statements, may not become a trap for the unwary and the innocent to their loss and damage. The judgment of the trial court should be reversed and the action dismissed. It is so ordered.
JOHNSON and NUESSLE, JJ., concur.